Citation Nr: 1546079	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  09-35 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent disabling for status post left clavicular fracture.

2.  Entitlement to an increased evaluation in excess of 10 percent disabling for residuals of a stroke.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 and a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran has not exhibited malunion, nonunion (with or without loose movement), or dislocation of the left clavicle or scapula; malunion of the left humerus nor any frequency of recurrent dislocation with any degree of guarding of movement involving the left scapulohumeral joint; flexion or abduction of the left shoulder functionally limited to shoulder level; or ankylosis of the left scapulohumeral articulation at any time during the course of his appeal.

2.  The preponderance of the evidence reflects that the Veteran's residuals of a stroke are not manifested by impairment of motor, sensory or mental function, including psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, or visceral manifestations.

3.  The preponderance of the evidence reflects that the Veteran's reported symptoms of neurological disabilities of the left upper and/or lower extremities are not residuals of a stroke.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for residuals from a left clavicle fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5201-5203 (2015).

2. The criteria for the assignment of an evaluation in excess of 10 percent for service-connected residuals of a stroke are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.120, 4.124a, Diagnostic Code (DC) 8009.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The Veteran's appeal for his evaluation for his stroke residuals arises from a disagreement with an initial rating decision in July 2008, which granted service-connection for residuals of a stroke at 10 percent disabling.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With the Veteran's claim for an increased evaluation for status post left clavicular fracture, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in February 2009, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The February 2009 VCAA letter was sent prior to the rating decision in May 2009.  Therefore, VA fulfilled its duty to notify. 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA brain and spinal cord examination was conducted in April 2008.  38 C.F.R. § 3.159(4).  At the brain and spinal cord examination the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's stroke residuals, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Increased Rating Left Shoulder

The Veteran has been assigned a 10 percent rating for status post left clavicular fracture effective from May 2003 under Diagnostic Code 5201-5203.  The Veteran seeks an increased rating.  The Veteran is right handed, thus the Veteran's left shoulder is his minor joint.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

With respect to disabilities of the shoulder and arm, 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203, set forth relevant provisions.

For VA compensation purposes, normal forward elevation of the shoulder is zero to 180 degrees, abduction is zero to 180 degrees, external and internal rotation zero to 90 degrees.  See Note (2), Plate I, 38 C.F.R. § 4.71a.

Diagnostic Code 5200 evaluates ankylosis of the scapulohumeral articulation.  No VA examiner has noted ankylosis and VA treatment records fail to suggest the presence of ankylosis.  Therefore, this Diagnostic Code is not applicable and will not be discussed further. 

Diagnostic Code 5201 evaluates arm limitation of motion.  A 20 percent rating is assigned for limitation to motion at shoulder level for the minor joint.  A 30 percent rating is assigned for limitation of motion to 25 degrees from the side for the minor joint.     

Diagnostic Code 5202 evaluates impairment of the humerus.  The medical record does not document any impairment of the Veteran's left humerus.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5203 evaluates impairment of the clavicle of scapula.  A 10 percent rating is assigned for malunion or nonunion of the clavicle without loose movement.  A 20 percent rating is assigned for dislocation or nonunion of the clavicle with loose movement.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In May 2008 the Veteran complained of pain to his collar bones, with lower back pain, and complaints to his digits and feet.  VAMC records from the Veteran's October 2008 physical therapy consult is of record.  The medical records show a diagnosis of left shoulder and neck pain.  The Veteran reported that he was independent in all activities of daily living.  The Veteran stated that he had on and off sharp aching pain to his left shoulder which was getting progressively worse.  The Veteran reported stiffness in the morning when driving, and that sometimes his neck stiffens with spasms on the left side and front of his neck.  The Veteran reported aggravation when reaching up and pulling.  The Veteran stated that at worst his pain is 10 out of 10, his pain at best is a 0 out of ten, and at the time of medical care it was an 8 out of 10.  Objective findings noted were: left shoulder higher than right, prominent left distal clavicle, and positive tenderness on left AC joint are and left lateral neck area.  Range of motion testing revealed left shoulder flexion to 140 degrees, abduction to 105 degrees, external rotation to 70 degrees, and internal rotation to 55 degrees.   

Taking into account the evidence of record, the Board finds that the Veteran's left clavicle is properly rated as 10 percent disabling throughout the appeal period.  As already noted, the next-higher disability evaluation of 20 percent requires nonunion with loose movement or dislocation.  In this case, the evidence fails to show dislocation, nonunion, or malunion to the Veteran's left clavicle. 

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board notes that the Veteran is in receipt of a rating that contemplates the reduced range of motion caused by the pain.  However, the range of motion findings and lay statements fail to show or allege problems with raising the left shoulder to shoulder level.  Additionally, there was no objective evidence of any dislocations of the shoulder.  In addition, while the Veteran complained of flare-ups, the evidence of record shows that the Veteran is able to work around the limitations caused by his pain and reduced range of motion in the left shoulder.  There is no additional functional impairment in the left shoulder commensurate with the criteria for an evaluation in excess of the 10 percent rating currently assigned.

Applying the criteria of Diagnostic Code 5203 to the evidence, an objective assessment of the Veteran's present impairment of the left shoulder is against a finding of an evaluation in excess of 10 percent at any time during the pendency of this appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

In so finding the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to higher ratings. His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that VA medical staff has the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

The Board further notes that under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However without good cause, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655.

A compensation and pension exam inquiry sheet printed in May 2009 shows that on February 10, 2009, VA requested a joints examination for the Veteran's left shoulder.  The exam request was cancelled on February 27, 2009 because the Veteran failed to report.  The Veteran's failure to report to his February 27, 2009 VA examination was cited as the reason for his continued 10 percent disability rating in the May 2009 rating decision.  The Veteran was again scheduled for a Disability Benefits Questionnaire (DBQ) on October 21, 2014 for his shoulder and arm.  On November 25, 2014 the Veteran's DBQ was cancelled because the Veteran failed to report.  A December 2014 Supplemental Statement of the Case noted the Veteran's failure to report to his scheduled examination in November 2014 without good cause.  The Veteran has not provided good cause as to why he did not appear for the aforementioned examinations, or requested that his left shoulder examination be rescheduled.

Given the presumption of regularity of the mailing of the VA examination scheduling notice and the fact that the Veteran has not contacted the RO or AMC with a reason for his failure to report, the Board is satisfied that the Veteran received notice of the examinations and failed to report to the scheduled VA examinations without good cause.  38 C.F.R. § 3.655.  Thus, the Veteran's increased rating claim may also be denied as a matter of law.    


Increased Rating Residuals of Stroke

The Veteran has been assigned a 10 percent rating for the residuals of a stroke.  The Veteran seeks an increased initial rating.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's residuals of stroke were assigned a 10 percent disability rating under DC 8009 effective December 22, 2005.  38 C.F.R. § 4.124a.  DC 8009 provides a disability rating of 100 percent for the six months following a cerebrovascular accident, with a minimum 10 percent rating assigned thereafter as well as separate ratings for any residuals of cerebrovascular accident.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.120, neurological conditions are to ordinarily be rated in proportion to the impairment of motor, sensory or mental function. This provision further directs to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, visceral manifestations, injury to the skull, etc. In rating disability from the conditions in the preceding sentence refer to the appropriate schedule. In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. 

Neurological conditions, except as otherwise provided, will be rated in accordance with a schedule of ratings set out at 38 C.F.R. § 4.124a, which provides that, with the exceptions noted, disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consideration is to be given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rating shall be by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves. 

A Note to 38 C.F.R. § 4.124a  provides that it is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals. Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as the bases of evaluation can be cited, in addition to the codes identifying the diagnoses.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VAMC records show that in May 2006 the Veteran reported to having pain to his left side of his waist and to his groin area.  The Veteran stated that he felt soreness to that area.  VAMC records from January 2007 show that the Veteran suffered a hemorrhagic stroke in 1998 with paresthesia residuals to his left lower extremity.  The impression noted that the Veteran was asymptomatic and currently stable.  The medical records also stated that "[it] is somewhat confusing why the patient had a stroke at such a young age.  Most likely is uncontrolled hypertension due to a medical noncompliance."  The Veteran's January 2007 VAMC records also show a history of erectile dysfunction.   

In April 2008 the Veteran underwent a brain and spinal cord examination.  The examiner reviewed the medical history and noted that in September 1998 the Veteran had left sided numbness, and was diagnosed with a right globus pallidus hemorrhage with evidence of old infarcts in the left frontal lobe and head of the caudate nucleus on the left.  An electroencephalogram found mild slowing in the right parietal and central areas.  The examiner noted that the Veteran remained on medication with good control, and that the Veteran complained of residual left hand and foot numbness with tingling in the foot, mild speech deficit, and memory problems.  The examiner stated that the Veteran performed concrete work for the past six years without difficulty.  The examiner noted that the Veteran suffered from a history of headaches which occur weekly, last a few hours, and limits ordinary activities.  A history of left foot and left hand numbness was noted.  The Veteran stated that he also suffered left foot tingling.  The examiner also noted that the Veteran has a history of bowel function impairment in the form of constipation, that the Veteran suffers from frequent fatigability, has an impaired sense of smell, suffers from a difficulty of breathing, occasional insomnia, history of speech problems, and mild to moderate memory loss for recent events.  The Veteran's cranial nerve was also found to be impacted, however it had no effect on the Veteran's occupational functioning, or daily activities.      

A physical examination of the Veteran revealed that the Veteran had 5 out of 5 strength in all muscle groups.  The examiner stated that the Veteran's speech can be understood except for a few words occasionally.  The Veteran exhibited left side upper and lower extremity sensory function deficiency.  The Veteran was currently employed at the time of the examination as a concrete worker.  The examiner concluded that the Veteran did not have any significant effects on his occupation or daily activities due to his stroke residuals.  The examination revealed that the Veteran could smell out of his right nostril but not his left nostril.    

VAMC records from October 2008 indicate that the Veteran complained of left shoulder pain, and other related left shoulder symptoms.  VAMC staff commented that the Veteran's symptoms were probably the result of an old injury of a broken left collar bone.  The Veteran stated in a May 2015 Statement in Support of Claim that he suffers from pain shooting from his shoulder to his feet, due to his left clavicle fracture.  

Based on the evidence of record the Veteran is not entitled to a disability rating in excess of 10 percent for the service-connected residuals of a stroke.  38 C.F.R. § 4.124a, Diagnostic Code 8009.  The Board notes the Veteran's history of erectile dysfunction; however the medical evidence does not link the Veteran's dysfunction to his stroke.  Additionally the Board finds that the residuals of the Veteran's stroke do not include neurological disabilities of the left upper and/or lower extremities.  The medical and lay evidence shows that the Veteran's prior medical history of a fractured clavicle is the cause for his left upper extremity pain and numbness, and the radiating pain to his left foot.  VAMC records show a history of  "stroke in 1998, hemorrhagic, [with] residuals [left] lower extremity paresthesia."  However, the Veteran himself in a May 2015 statement reported that his lower extremity pain was due to his clavicle fracture.  The Veteran's reporting of lay symptoms such as the onset of pain is not a complex medical determination and is capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).          

Also, there is no clinical or lay evidence of psychotic manifestations, complete or partial loss of use of one or more extremities, impairment of vision, disturbances of gait, tremors, or visceral manifestations as evidenced by the April 2008 VA examination.  The Veteran did however, exhibit mild memory loss, sporadic insomnia, speech disturbance, problems with smell, and complaints of constipation.  The Veteran's complaints of memory loss, and constipation were subjectively made at the April 2008 VA examination, and not supported by objective medical testing or opinions.  As it has not been shown that the Veteran's mild memory loss and bowel impairment is consistent with the residuals of a stroke, the Board notes that separate and distinct ratings are not warranted.  Note to 38 C.F.R. § 4.124a.  Furthermore, the Veteran has not exhibited constipation with constant abdominal distress, which would warrant a severe rating for irritable colon syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7319.  The Veteran's reported mild memory loss, and sporadic insomnia has also not led to any occupational or social impairment which exhibits a decrease in work efficiency.  38 C.F.R. § 4.130.

The Board finds that the Veteran's speech disturbance, and loss of smell are not entitled to a separate rating.  Specific to the Veteran's mild abnormal speech, the Board finds that the Veteran's speech difficulties are neither persistent enough nor severe enough to warrant a separate compensable rating under any other diagnostic code.  Specifically, in the absence of inflammation of vocal cords (38 C.F.R. §4.97, Diagnostic Code 6516), injury to the pharynx (38 C.F.R. §4.97, Diagnostic Code 6521), or constant inability to speak above a whisper (38 C.F.R. §4.97, Diagnostic Code 6519), a separate rating cannot be assigned for the Veteran's speech impairment.  The Veteran's complained of loss of smell to his left nostril but that he maintained smell in his right nostril.  Under DC 6275, a 10 percent disability rating is assigned for a complete loss of sense of smell.  Thus, as the Veteran has not lost his complete sense of smell, a separate 10 percent rating is not warranted.    

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left clavicle disability, or residuals of a stroke are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, as discussed above, Diagnostic Codes 5200-03 directs for rating of the shoulder and arm, and 8009 expressly directs that the Veteran's hemorrhagic stroke be rated based on its residuals.  The Board has also evaluated whether, in addition to the already service-connected disabilities, the Veteran should be assigned a compensable rating for any separate ascertainable residuals from his stroke.  Thus, as the rating criteria instructs for a broad analysis of the Veteran's symptoms, the Board finds that extent of the Veteran's residual disabilities have been contemplated by the assigned ratings, and therefore the schedular rating is adequate.  Therefore, referral of either of these disabilities in this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that he remains employed as a concrete worker despite the severity of the disability at issue.  Therefore, the Board finds that TDIU based on the Veteran's service-connected left clavicle and stroke residuals is not warranted.   


ORDER

Entitlement to an increased evaluation in excess of 10 percent disabling for status post left clavicular fracture is denied.

Entitlement to a disability evaluation in excess of 10 percent for service-connected residuals of a stroke is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


